McCulloch, C. J., (dissenting). The necessary result of the decision in Bonner v. Snipes is to hold that the time (five days) within which the order for the election must be made is merely directory. Any language of the opinion which appears to the contrary is dictum, for the facts of the case were that the order for the election was not made within five days. If that feature of the statute is only directory I think it necessarily follows that the other provision, as to the time for holding election, is also directory, and not mandatory. If the rule laid down in Bonner v. Snipes is to be adhered to, then this case ought to be affirmed, as the decision of the majority would, in my opinion, be in conflict with the decision in that case.